Citation Nr: 1525334	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a liver disability (claimed as fatty liver, liver cysts, liver tumor, hepatitis, enlarged liver, chronic fatigue, and joint pain).


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the United States Air Force from January 1982 to June 1992.  Prior to that, he also had service in the United States Army Reserve, with various periods of active duty for training (ADT), including from August to October 1981, and inactive duty for training (IADT).    



This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a Memorandum Decision in which it vacated the Board's August 2012 decision and remanded the case for compliance with instructions provided in the Memorandum Decision.


FINDING OF FACT

The Veteran's current liver disability has been attributed to known diagnoses, and no provider has found either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by fatigue, liver problems, and/or joint pain; there was no event, disease, or injury manifesting in a liver disability during active service; symptoms of a liver disability were not unremitting in service; symptoms of a liver disability have not been unremitting since service separation; and there is no competent nexus between the current liver disability and active service.


CONCLUSION OF LAW

The criteria for service connection for a liver disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, special service connection rules exist for Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a liver disability due to exposure to environmental hazards and carcinogens during his active duty service in Saudi Arabia or Bahrain during the Persian Gulf War (see his October 2007 Statement in Support of Claim).  He alternatively contends that he has a liver disability due to exposure to a high level of monomethylhydrazine, a carcinogenic fuel oxidizer for missiles, during his active duty service at Minot Air Force Base (AFB), North Dakota, in April 1991 (see his May 2007 VA Form 21-526, July 2007 Statement in Support of Claim, and December 2008 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder).  He states that, following this exposure, he immediately experienced eye burning, chest tightness, difficulty breathing, vomiting, and twitching/shaking/uncontrollable muscle movements.  He further avers that he has experienced fatigue and worsening joint pain ever since.  Finally, he states that he was diagnosed with fatty liver in April 1999, that he was diagnosed with hepatitis (enlarged liver) and liver cysts in 2004, and that one of these cysts was noted to be a possible liver tumor in 2007.

The Veteran's service treatment records include a May 1982 enlistment examination report that is negative for any liver problems.  The Veteran checked "no" next to "stomach, liver, or intestinal trouble," "hepatitis," and "frequent trouble sleeping" on his Report of Medical History.  

In December 1985, prior to the date of hydrazine exposure and to the time period when the Veteran alleges he served in Saudi Arabia or Bahrain, he sought treatment for abdominal pain, nausea/vomiting, dizziness, headaches, and muscle aches since earlier that day.  Physical examination was noted to reveal "malaise NAD" (where NAD stands for "no abnormality detected").  He was diagnosed with acute gastroenteritis.  He was also diagnosed with acute gastroenteritis in November 1990, viral gastroenteritis in May 1991, and constipation in September 1991.  

In April 1991, while stationed at Minot AFB, service treatment records reflect that the Veteran sought treatment for inhalation of chemical vapors, including hydrazine, following a chemical spill the day prior.  He stated that the exposure occurred at a B-9 missile site.  Notably, he had no current complaints.  Physical examination revealed mild upper respiratory infection symptoms.  The chest was clear, and there was tenderness over the sinuses.  The clinician assessed hydrazine exposure and sinusitis.  He was told to go home and rest, and to return if he experienced any respiratory difficulties or other symptoms.  

A June 1992 note indicates that the Veteran's medical records were reviewed for the purpose of separation, but no physical examination was conducted due to "shortness in time."  It was noted that he was qualified to separate, however.  

Following separation from service, in June 2001, the Veteran reported a decrease in his back pain.  In September 2005, he complained of hip and back pain, a painful spot when his abdomen was pressed on, and increased abdominal pressure.  Diagnoses of constipation, chronic constipation, and abdominal hernia were rendered.  

In October 2005, the Veteran continued to complain of fatigue and a dull ache in his abdomen.  Lab results revealed abnormal liver function tests (LFTs), but were negative for hepatitis.  Abnormal LFTs and abdominal pain/constipation were diagnosed.  Also in October 2005, an abdominal ultrasound showed that the Veteran's liver was unremarkable with the exception of a small hepatic cyst in the right lobe.  

In early November 2005, the Veteran reported a history of extreme fatigue whenever he woke up in the morning for the prior month.  He also reported severe back pain with bowel movements.  He was diagnosed with abnormal LFTs, which were noted to be potentially from fatty liver.  The doctor recommended that he lose weight.    

In March 2007, the Veteran again reported fatigue/malaise.  Lab results showed increased liver function, as liver enzymes were elevated.  Alcohol use, fatty liver, and "gallbladder s/s" each were indicated as questionable etiologies.  

In April 2007, the Veteran reported continued fatigue.  He noted that he was supposed to have a liver biopsy but had not followed up with the doctor who was to perform it.  He also voiced his concern that his liver problems were related to his military hydrazine exposure.  A computerized tomography (CT) scan of his abdomen reflected hepatic cysts, but otherwise was negative.  Lab results continued to show liver enzyme elevation.  It was noted that this did not appear to be hemachromatosis.  Diagnoses of elevated liver enzymes (chronic) and chronic fatigue were made.  Etiology was noted to be questionable. 

In May 2007, the Veteran sought treatment for his elevated LFTs from a new physician.  The doctor noted that the Veteran drank alcohol every few months, did not use drugs, and that he had a history of "significant exposure" to monomethylhydrazine during a chemical spill in the military.  It was further noted that, following such exposure, the Veteran had some respiratory symptoms, but no known evidence of hepatitis at that time.  A list of his past medical illnesses included "fatty liver 2002."  Lab results revealed that previously found elevated transaminases had normalized and that viral and iron studies were negative, though ceruloplasmin was somewhat low.  Non-alcoholic steatohepatitis (NASH) was identified as the most likely diagnosis "given his obesity ([body mass index] 34).  The role of his chemical exposure is not entirely known."  Regardless of the cause, the doctor noted that weight loss would be important in future management of his condition.  

In a letter dated in July 2007, S.G., MSN, FNP, indicated that she had been treating the Veteran since September 2006.  S.G. stated that he had a history of abnormal blood chemistries with continued complaint of chronic fatigue.  She noted that laboratory findings from March 2007 revealed elevated liver functions and that a subsequent CT scan of the Veteran's abdomen showed hepatic cysts.

In another letter dated in July 2009, S.G. recounted that, when she first began treating the Veteran, he presented with fatigue/malaise, diffuse arthralgias, and myalgias and reported a lengthy history of these symptoms beginning after he returned from deployment during the Persian Gulf War in 1991, where he had "significant exposure" to "methyl hydrazine."  Next, she noted that the Veteran had had consistent elevation of his serum transaminases and that he was diagnosed with NASH.  She also noted that CT scans of his abdomen showed the presence of cysts in the liver consistent with this condition.  Finally, she stated that "many patients with this condition are asymptomatic for many years and only begin to develop non-specific symptoms such as fatigue, malaise[,] weight-loss[,] and weakness as the disease advances."  Along with this letter is an undated prescription page from S.G. in which she diagnosed chronic noninfectious hepatitis.

A June 2011 liver biopsy revealed mild macrovesicular steatosis with prominent dilation of portal veins in virtually every portal tract as well as minimal associated inflammation without significant sclerosis.  It was noted that, given the Veteran's history of methylhydrazine exposure, these nonspecific findings "could conceivably be seen with hepatoportal sclerosis which may be idiopathic or associated with drugs, malignancy, etc."  A component of portal hypertension also could not be excluded.  

In July 2011, the Veteran was diagnosed with fatty liver with elevated liver enzymes and elevated unconjugated hyperbilirubinemia, methylhydrazine exposure while in the military in 1991, as well as obesity.  It was noted that "the only thing abnormal" in the liver was the nonspecific finding of prominent dilation of portal veins in virtually every portal tract present.  The physician noted that he could not totally exclude the possibility that chemical exposure caused the Veteran's liver problem.  He further noted that whether this liver problem was causing elevated liver enzymes was still indeterminate.  A repeat liver biopsy every three to five years as well as weight reduction was recommended.

At a March 2012 VA examination, the Veteran reported that his exposure to monomethylhydrazine during active service lasted at least 15 minutes, but that he had to remain on site for 10 hours.  Notably, clinical tests were all negative for all types of hepatitis.  The VA examiner diagnosed NASH, and indicated that fatty liver was a problem associated with this diagnosis.  Moreover, the examiner opined that fatigue seemed to be attributable to the Veteran's psychiatric problems.  Finally, the examiner opined that the question of whether the Veteran's NASH is related to his exposure to monomethylhydrazine could not be resolved without resort to mere speculation.  Noted in this regard was that extensive review of research on hydrazine exposure had been undertaken, with citation to a website.  The examiner highlighted that the Veteran had acute rather than chronic exposure.  Also highlighted was that animal studies showed that chronic exposure resulted in liver disease and steatosis, but that acute exposures caused symptoms such as tremor and did not cause liver changes.  Further, the examiner noted that there were no studies that identified the results of acute exposure in humans.  The examiner thus indicated that the effect of such exposure on the liver in humans is unknown. Finally, the examiner indicated that this effect may become clearer in the future with further research.  This examination was conducted by a chief urology resident.  

A January 2014 CT angiography of the abdomen revealed an incidental finding of fatty infiltration liver parenchyma and stable hepatic cysts.  In February 2014, a private physician noted that the Veteran had an diagnosis of NASH, but was currently asymptomatic.  

In November 2014, VA obtained another opinion on the question of whether there is an etiological relationship between the Veteran's current liver condition and his hydrazine/monomethylhydrazine exposure during active service from a gastroenterologist, Dr. F.P.  The doctor reviewed the claims file and noted that the Veteran was exposed to monomethylhydrazine during service and that respiratory symptoms ensued.  He further noted his abnormal liver tests, and that a CT scan revealed a liver cyst in 2007.  Dr. F.P. noted that infectious causes of the cyst were excluded by serological studies, and that NASH and developing metabolic syndrome were the suspected diagnoses.  He further noted the 2011 liver biopsy, and that obesity was noted at the time.  Further, in 2013, Dr. F.P. noted that all liver tests were normal except for an elevated total bilirubin of 1.7.  No signs of portal hypertension had been observed.  The doctor opined that the Veteran has bland fatty liver without significant steatohepatitis, and that the liver cyst was an incidental finding.  Moreover, Dr. F.P. opined that it is most likely that the fatty liver is due to underlying obesity and has not caused any clinical problems.  Further, the doctor stated that bland fatty liver does not cause illness unless it progresses to steatohepatitis, and that based on the Veteran's 2011 lab results, that was unlikely.  Finally, Dr. F.P. opined that it is unlikely for one-time exposure to monomethylhydrazine in 1991 to have caused the current liver condition.  




In March 2015, Dr. F.P. wrote another letter in response to VA's request for clarification between the effects of exposure to hydrazine versus monomethylhydrazine on the liver.  The doctor noted that hydrazine and its derivatives used in jet and rocket fuel cells are experimental hepatotoxins and carcinogens and have been reported to cause hepatic steatosis in animals and reversible injury in humans after inhalation.  Moreover, studies in animals after exposure have shown an increased cancer risk for lung, colon, and blood vessels, and fatty liver has been observed in animals after exposure.  Hydrazine is used as a rocket fuel but has been replaced by unstable dimethylhydrazine.  Dr. F.P. concluded that he is unable to determine if there is any difference between exposure to monomethylhydrazine or any of the other hydrazines, and listed several medical references.    

The Board points out that the articles submitted by the Veteran regarding the effects of monomethylhydrazine on the liver are similar to those demonstrated in studies of the effects of hydrazine.  For instance, one article states that monomethylhydrazine results in liver changes primarily of fatty degeneration type, seldom progressing to necrosis.  The same article cites to a study that revealed the exposure to monomethylhydrazine from mushrooms usually causes symptoms that completely resolve within two to six days, but can cause hepatic necrosis.  Another article indicates that "methylhydrazine" is more toxic than hydrazine, but that liver and kidney damage have been reported only in animals.  The article also suggests that acute exposure to methylhydrazine can result in fatty degeneration and occasional hepatic necrosis in humans.  

In any case, the Board further notes that the Veteran has not been diagnosed with hepatic necrosis, nor have there been findings consistent with such a diagnosis.  Moreover, service treatment records show exposure to hydrazine, rather than monomethylhydrazine.  It is only many years after service that the Veteran reported exposure to monomethylhydrazine in the course of seeking treatment.  He has not been shown to have the expertise to distinguish between the two chemicals.  Moreover, his physicians appear to have merely reiterated the history provided to them by the Veteran (i.e., that he was exposed to monomethylhydrazine rather than hydrazine).  Therefore, as discussed later in this decision, the Board finds that Dr. F.P.'s inability to distinguish between the effects of hydrazine versus monomethylhydrazine on the liver is not detrimental to the adequacy of his November 2014 opinion.   

Initially, after a review of all of the evidence, lay and medical, the Board finds that the presumptive regulations regarding Persian Gulf War veterans do not apply to this case.  

First, the Board notes that the Veteran's service records do not demonstrate that he had service in either Saudi Arabia or Bahrain.  

In an October 2007 statement, the Veteran asserted that he served in "Saudi Arabia (Bahrain)" from October 1991 to January 1992.  He attached four photos to this statement which he claimed were taken while stationed there.  Two of these pictures were noted by the Veteran to be of a sandstorm in September 1991.  One of the other two is of him and was noted by him to have been taken around Christmas 1991.  The last picture is of a sunset and is undated.

His DD Form 214 shows that he served in support of Operation Desert Shield/Storm from August 1990 to June 1992.  It also shows that he had just shy of three years of foreign service. 

His service personnel records contain a series of performance reports which denote that he was stationed at Kadena Air Base in Japan from 1983 or 1984 to 1986 and at Minot AFB in North Dakota from 1986 until his discharge in June 1992.  A service personnel record dated in August 1991 additionally shows that the Veteran performed as the on-scene commander until a superior's arrival during a possible environmental hazard at a launch facility.  This included evacuating civilians from inside the cordon and maintaining cordon integrity to minimize the threat to the public.  Service treatment records also do not reflect the Veteran's presence in Saudi Arabia or Bahrain.


A request was made via the Personnel Information Exchange System (PIES) to verify the Veteran's service in Southwest Asia in mid-September 2007.  The response received later that month was that "there is no evidence in the record that indicate the Veteran served in Southwest Asia."

It is facially plausible that the Veteran had in-service exposure to environmental hazards and carcinogens in Saudi Arabia or Bahrain during the Persian Gulf War.  That the latter portion of his active duty service from January 1982 to June 1992, to include that from October 1991 to January 1992 (when he claims he was in Saudi Arabia or Bahrain), was during the Persian Gulf era is undisputed.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (both defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  However, his assertion of being stationed in Saudi Arabia or Bahrain during this portion of his active duty service is inconsistent with the other evidence of record.  As noted above, both service treatment and personnel records do not show that he was in Saudi Arabia or Bahrain at any time.  Rather, they show that the Veteran was stationed at Minot AFB in North Dakota from August 1990 until his separation in support of Operation Desert Shield/Storm.  Moreover, his service treatment and personnel records show that his three years of foreign service, instead of being in Saudi Arabia or Bahrain during the Persian Gulf War, indeed were spent at Kadena Air Base in Japan in the early to mid-1980s.  A PIES request further resulted in a response that there is no evidence that he served in Southwest Asia.  It is reiterated that Southwest Asia includes both Saudi Arabia and Bahrain.  38 C.F.R. § 3.317(e)(2).

Further, none of the four photos submitted by the Veteran demonstrate service in Saudi Arabia or Bahrain.  The two photos reported by him to be a sandstorm were taken in September 1991, a month prior to the time he contends he started serving in these countries.  The photo of the Veteran was reported by him to have been taken during the correct timeframe of late 1991, but it does not contain sufficient detail to identify the location where the photograph was taken.  The sunset photograph is undated and further does not contain sufficient detail to identify location.


In sum, service in Saudi Arabia or Bahrain during the Persian Gulf War has not been established.  It follows that exposure to environmental hazards and carcinogens during service there also has not been established.  It also follows, for this reason, that the special service connection rules for Persian Gulf Veterans are inapplicable.

Moreover, even if it is assumed that the Veteran served in Saudi Arabia or Bahrain, the weight of the evidence demonstrates that he has not been diagnosed with a qualifying chronic disability under  38 C.F.R. § 3.317.  

As discussed above, the Veteran has been diagnosed with known diagnoses of the liver, including non-alcoholic steatohepatitis (NASH), fatty liver, and chronic noninfectious hepatitis.  These known diagnoses render inapplicable the special service connection rules for Persian Gulf Veterans.  Moreover, while fatigue and joint pain are objective indications of a qualifying chronic disability, there cannot be an undiagnosed illness related to the liver, even if it encompasses fatigue and joint pain, given the aforementioned diagnoses.  There is also no medically unexplained chronic multisymptom illness at issue.  At no point has the Veteran's fatigue and joint pain been deemed symptoms of a medically unexplained chronic illness such as chronic fatigue syndrome, fibromyalgia, or any functional gastrointestinal disorder.  It is acknowledged that none of these examples of such an illness specifically concerns the liver.  Yet the existence of such a medically unexplained chronic liver illness with symptoms of fatigue and joint pain has not even been suggested by the medical evidence of record.

For the foregoing reasons, the presumptive service connection regulations pertaining to Persian Gulf War veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Board also finds that direct service connection for the Veteran's claimed liver disability is not warranted.  After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a liver disability during active service, and that the preponderance of the evidence demonstrates that symptoms of a liver disability were not unremitting in service.    

Summarized above, the service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnosis of a liver disability.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a liver disability have not been unremitting since separation from active service in June 1992.  Following separation from service in June 1992, as noted above, the evidence of record does not show any complaints, diagnosis, or treatment for a liver problem until October 2005, when liver function tests were found to be abnormal.

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for 13 years after service separation is one factor that tends to weigh against a finding of unremitting symptoms of a liver disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Moreover, the Veteran has not contended that his liver problems began during active service, providing highly probative evidence against a finding of unremitting symptoms of a liver disability since active service.  

To the extent that the Veteran's recent assertions made in the context of the current disability claim can be interpreted as an assertion of unremitting liver disability symptoms since active service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of unremitting liver disability symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of a liver disability; the lack of any contention made by the Veteran that he has had liver problems since active service either in the context of the current claim or in the course of seeking treatment; and the lack of any documentation of reports or treatment for liver problems until 2005.

The service treatment records, including the June 1992 note indicating review of his medical records prior to separation, and the post-service private treatment records, which are negative for liver symptoms until 2005, contradict any assertion of unremitting symptoms of a liver disability since active service.  These documents are highly probative with regard to what symptomatology he was experiencing at the time of separation and following service separation.  They are certainly more probative than reports of symptoms provided more than twenty years later.

As such, the Board does not find that the evidence sufficiently supports unremitting liver disability symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's belief that his current liver disability is related to the chemical exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA gastroenterologist in November 2014 is more probative than the Veteran's lay assertions.  The VA physician had expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.

Dr. F.P.'s November 2014 opinion is discussed above.  In sum, however, Dr. F.P. opined that the Veteran's fatty liver, which has not caused any clinical problems, is due to underlying obesity, and that it is unlikely for one-time exposure to monomethylhydrazine in 1991 to have caused the current liver condition.  The opinion was based upon a review of the record and of medical literature.  It is an adequate opinion and the most probative evidence of record.  Moreover, his opinion that the Veteran's fatty liver is most likely caused by his obesity is supported by the other medical evidence of record.  For example, in May 2007, the Veteran's physician noted that NASH was the most likely diagnosis given his obesity.    

The Board acknowledges the 2007 and 2009 letters of S.G., the nurse practitioner, which suggest that symptoms of the Veteran's liver condition can manifest slowly, over a long period of time; the May 2007 physician's statement that the role of chemical exposure with regard to the current liver disability was not entirely known; and the 2011 statement of the private physician that he could not totally exclude the possibility that chemical exposure caused the Veteran's liver problem.  The Board does not interpret these statements as favorable medical nexus opinions.  However, even if they can be interpreted as such, they are not accompanied by any rationale, and are, at best, speculative.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Dr. F.P.'s opinion remains the most probative, competent medical evidence of record.  

In that regard, the Board highlights Dr. F.P.'s statement that the current liver disability has not caused any clinical problems, as well as the February 2014 treatment note indicating that the Veteran was currently asymptomatic, and the other medical evidence of record which demonstrates that the consensus as to the current diagnoses appears to be fatty liver or NASH and elevated LFTs.  As Dr. F.P. pointed out, fatty liver does not cause illness unless it progresses to steatohepatitis, and that based on the Veteran's 2011 lab results, such progression was unlikely.  Thus, it is questionable as to whether the Veteran even has a current disability of the liver, as opposed to an incidental clinical or laboratory finding.  In any case, for the reasons discussed above, even assuming the Veteran has a current disability of the liver, the evidence weighs against a finding of a medical nexus between any such disability and active service.    

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current liver disability and his military service, including no credible evidence of unremitting symptoms of a liver disability during active service, unremitting symptomatology of a liver disability following service separation, or competent medical evidence establishing a link between the Veteran's current liver disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a liver disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting symptoms and unremitting post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the notice requirements were satisfied by way of a May 2007 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service private treatment records, a VA opinion, and the Veteran's statements.  

As discussed above, a VA opinion was obtained in November 2014, with a clarification letter in March 2015, on the question of whether the Veteran's current liver disability is etiologically related to his chemical exposure during active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the November 2014 and March 2015 VA opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include medical treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the VA opinion obtained in this case satisfies the directives of the Court's February 2014 Memorandum Decision, in that it was provided by a gastroenterologist and addressed the more likely etiology of the current liver disability (obesity).  While the VA physician was unable to provide a distinction between the effects of hydrazine versus monomethylhydrazine, he cited to medical literature demonstrating that he had researched the topic and had exhausted his medical knowledge of the subject.  Further attempts to obtain a distinction between the effects of these two chemicals would be futile.  Moreover, as discussed briefly above, although the Court seems to believe that this is a case about monomethylhydrazine rather than hydrazine, the Board points out that the Veteran's service treatment records clearly indicate exposure to hydrazine.  It is only many years later, in the course of seeking treatment, that the Veteran reported exposure to monomethylhydrazine.  He has not been shown to have the expertise to distinguish between hydrazine and monomethylhydrazine, and certainly, his statement that he was exposed to monomethylhydrazine directly contradicts his service treatment record, which shows exposure to hydrazine only.  Therefore, the fact that Dr. F.P. was unable to distinguish between the effects of the two chemicals does not render the opinion inadequate.    

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a liver disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


